Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 12/17/2021 have been fully considered. The remarks and amendments submitted by the Applicant for Claims 1, 2, 4, 5 and 8 have overcome prior art of record and objections.
Prior art Melvin (US2849581A) and Reinhart (US9396886B2) have been found to be the closest prior art.
Regarding claim 1, Melvin teaches an operating attachment (i.e. operating mechanism 15) (fig.2) for arrangement on a predefinable switching device (i.e. base portion 11) (fig.2) and for operating a pivotable switching device toggle (i.e. handle 67) (fig.2) of the predefinable switching device (implicit, as seen in fig.2), the operating attachment comprising: a one-sided open housing (i.e. cover 13) (fig.2) positionable on the predefinable switching device (implicit, as seen in fig.2); a rotatable shaft (i.e. short shaft 93) (fig.2) having a rotation axis (implicit, as seen in fig.1); a manual operating part (i.e. handle 91) (fig.2), the manual operating part being situated on the rotatable shaft (implicit, as seen in fig.1); a switch-on projection (i.e. spring arm 105 on the right side) (fig.2) configured to pivot the switching device toggle in a first pivot direction (e.g. 67 leaning to left as seen in fig.2), the switch-on projection  being situated on the 
Reinhart teaches in a similar field of endeavor of activating a movable on/off lever by rotary knob, that it is conventional to have a housing stop (i.e. end stop 31) (fig.6), the housing stop being situated in a one-sided open housing (i.e. housing 3) (fig.1). 
However, none of the prior art, listed above or in the attached PTO-892 form, taken singly or in combination discloses wherein a housing stop configured to contact a stop edge of the switch-off projection, the housing stop being situated in the one-sided open housing, wherein the switch-off projection is configured to yield resiliently such that the switch-off projection is bent for contact with the housing stop on the one-sided open housing when loaded with a predefinable first force which acts in a direction of the manual operating part and parallel to the rotation axis of the rotatable shaft.
Claims 2-8 are allowed because they depend on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Scott Bauer/Primary Examiner, Art Unit 2839